Detailed Action
RCE Status Update
During a final review of this application, it was discovered that IN 200701440 from the April 2, 2020 IDS was never submitted to the USPTO.  Furthermore, no record of such an reference could be found.  As such, the record is being updated to reflect that this reference has not been considered.  The Office apologizes for the multiple corrected notices of allowance issued in this application.  
No other changes to the earlier notices of allowance are made.

Allowable Subject Matter
Claims 1-4 & 6-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726